          Case 1:21-cr-00156-JDB Document 36 Filed 09/16/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      )       Case No. 1:21 CR 156
                                              )
       Plaintiff                              )       Judge John D. Bates
                                              )
vs.                                           )
                                              )       UNOPPOSED MOTION FOR
MATTHEW PERNA                                 )       PRE-PLEA GUIDELINE
                                              )       ANALYSIS
       Defendant                              )


       Now comes the Defendant, MATTHEW PERNA, by and through the undersigned

counsel and respectfully requests that this Court issue a Minute Order directing the United States

Probation Office for the District of Columbia to conduct a pre-plea Guideline Analysis in this

matter. The Defendant asserts that such an analysis is material to his consideration of plea terms

that have been offered by the government in this case. The Defendant is reasonably considering

entering a plea without a plea agreement and the requested pre-plea Guideline Analysis would

greatly aid in balancing the benefits, if any of a plea agreement compared to an open plea to the

Indictment. The United States Attorney assigned to this action, Nihar Mohanty, does not oppose

the instant motion.

       Accordingly, the Defendant requests that if the Court grants this motion, that the Court

direct the Probation Office to send the parties a written report of its guideline analysis. Under

Federal Criminal Rule 32(e)(1), Mr. Perna consents top such pre-plea disclosure by the Probation

Office. A proposed order, not marked an exhibit, is attached to this motion.
          Case 1:21-cr-00156-JDB Document 36 Filed 09/16/21 Page 2 of 3




                                            Respectfully submitted,

                                            /s/ J. Gerald Ingram
                                            J. GERALD INGRAM (#0007887)
                                            INGRAM, CASSESE & GRIMM, LLP.
                                            7330 Market Street
                                            Youngstown, OH 44512
                                            330/758-2308 (phone) 330/758-8290 (fax)
                                            Email: jingram@icglegal.com
                                            COUNSEL FOR DEFENDANT

                               CERTIFICATE OF SERVICE

        I hereby certify that on September 16, 2021, a copy of the foregoing motion was
electronically filed. Notice of this filing will be sent to counsel of record by operation of the
Court’s electronic filing system.

                                            /s/J. GERALD INGRAM
                                            J. Gerald Ingram (#0007887)
                                            Attorney for Defendant, Matthew Perna
         Case 1:21-cr-00156-JDB Document 36 Filed 09/16/21 Page 3 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                   )       Case No. 1:21 CR 156
                                           )
       Plaintiff                           )       Judge John D. Bates
                                           )
vs.                                        )
                                           )
MATTHEW PERNA                              )       ORDER
                                           )
       Defendant                           )



        The Court has reviewed and considered Defendant Matthew Perna’s Unopposed Motion
for Pre-Plea Guideline Analysis. For the reasons state therein, it is hereby ORDERED that the
United States Probation Office for the District of Columbia shall conduct a pre-plea guideline
analysis, and that a written report of such analysis shall be completed and conveyed to counsel
for Defendant Matthew Perna and the government as soon as practicable.



Dated:_______________                              _________________________________
                                                   Honorable John D. Bates
